Citation Nr: 0809715	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for chronic headaches.  

2.	Entitlement to service connection for a low back 
disability.  

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1966 until June 
1969. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

In order to be eligible for most VA benefits, a former 
service member must have been discharged or released from 
active duty under conditions other than dishonorable.  The 
Board notes that the veteran was initially discharged in June 
1969 "Under Conditions Other Than Honorable."  At that 
time, the veteran's record contained punishments for assault, 
violation of orders, disrespect, and unauthorized absence, as 
well as a special court martial for unauthorized absence 
subsequent to his return from service in Vietnam.  However, 
in light of the veteran's combat wounds as well as his length 
of service, which showed no infractions prior to his wounds, 
the veteran's discharge status was upgraded to "Under 
Honorable Conditions."  See May 1970 Administrative 
Decision.  The veteran is therefore not barred from receiving 
VA benefits.  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran's chronic headaches have been shown by 
competent clinical evidence to be causally related to the 
veteran's active service. 

2.	The competent evidence of record does not demonstrate that 
the veteran's low back disability is causally related to the 
veteran's active service.  



CONCLUSIONS OF LAW

1.	Chronic headaches were incurred in active service.  38 
U.S.C. §§ 1110, 1154, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.	A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. § 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, a September 2004 letter from the AOJ to the 
appellant satisfied VA's duty to notify.  The letter informed 
the veteran of what evidence was necessary to establish 
entitlement to the benefits he claimed and advised him of his 
and VA's respective duties for obtaining evidence.  He was 
told what VA had done to help his claims and what he could do 
to assist.  In addition, the appellant was asked to provide 
any evidence in his possession that pertained to his claims.  
Notably, the veteran was not informed that a disability 
rating and an effective date would be assigned in the event 
he was awarded the benefits sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  However, as this decision 
denies the veteran's claim for service connection for a low 
back disability, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot.  In addition, although the Board is granting 
the veteran's claim for service connection for chronic 
headaches, no disability rating or effective date is assigned 
herein.  Therefore, the veteran has not been prejudiced by 
the absence of notice on these elements.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to the duty to notify, such error was harmless.  



Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, Social Security Administration (SSA) 
records, and reports of VA and private post-service 
treatments and examinations.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder and the veteran was afforded VA medical 
examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board has carefully reviewed such statements and medical 
records, and has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Legal Criteria and Analysis

Service connection will be granted for disability resulting 
from an injury incurred or a disease contracted in service, 
or for aggravation of a pre-existing injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection will also be 
approved for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove direct service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



A.	Chronic Headaches

After a review of the evidence, the Board has determined that 
service connection is warranted for chronic headaches.  The 
Board finds that, with resolution of doubt in the veteran's 
favor, the veteran has shown by competent medical evidence 
that his chronic headaches were caused by, or etiologically 
related to, his period of active service.  The Board's 
reasons for this decision are detailed below.  

The Board first examines the record to determine whether the 
veteran has provided competent medical evidence of a current 
disability.  The veteran was afforded a VA examination in 
December 2005.  The examiner noted that the veteran 
complained of chronic headaches three to four times per 
month.  The headaches were throbbing and pounding in nature, 
and, the examiner determined, were not migraines.  Providing 
the veteran with the benefit of the doubt, the Board finds 
that the first element of service connection, a current 
disability, has been met.  

The Board's next inquiry focuses on the possible incurrence 
of an in-service injury or disease.  The veteran asserts that 
in December 1967, while on active duty in the Republic of 
Vietnam, he was thrown from a bridge during an explosion, 
rendered unconscious, and suffered a concussion.  The 
veteran's contentions are supported by personnel records, 
which reflect that he served in the Republic of Vietnam.  The 
veteran's DD Form 214 indicates that he received the National 
Defense Service Medal, the Vietnam Campaign Service Medal, 
the Purple Heart, the Combat Action Ribbon, and the 
Presidential Unit Citation.  In addition, the veteran's 
accounting of events matches those recounted in the veterans 
service medical records (April 1968 and November 1968 
examination notes), at the veteran's psychiatric examination 
in October 1970, and in an Administrative Decision in May 
1970.  

Under 38 U.S.C.A. § 1154(b), if a veteran engaged in combat 
with the enemy during active service, his lay statements are 
considered sufficient proof of the incurrence of an injury, 
if consistent with the circumstances, conditions, or 
hardships of such service.  The veteran's statements, 
however, may be rebutted by clear and convincing evidence to 
the contrary.  In this case, the veteran's receipt of the 
Combat Action Ribbon is acceptable evidence that the veteran 
engaged in combat.  See VA's Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, para. 
13(d).  The veteran's testimony is found to be credible and 
consistent with the circumstances of his service.  As there 
is no evidence to the contrary, the Board finds that the 
veteran's lay statements are sufficient proof of the 
incurrence of this in-service injury.  Therefore, the second 
requirement of service connection has been fulfilled. 

As the veteran currently suffers from chronic headaches and 
an in-service injury has been found to have incurred, the 
Board now must carefully examine the record and determine 
whether evidence exists of a nexus between the chronic 
headaches and the injury suffered in service. The veteran's 
service medical records are absent of any complaints of 
headaches.  However, the record reflects that the veteran 
complained of headaches soon after discharge.  At an October 
1970 psychiatric examination, the veteran relayed that he 
suffered headaches once or twice a month in both temples.  He 
reported that they started and remained severe, and were 
throbbing.  The headaches were not relieved by headache 
medicine, and sleep was the only way the veteran could find 
relief.   Private medical records also show that the veteran 
complained of headaches in 1993.  See July 1993 Progress 
Notes of P.V.B., C.D.  In addition, a private examiner 
diagnosed the veteran with persistent headaches following an 
examination in March 2004.  See March 2004 Disability 
Determination Examination Report of Y.H.H., M.D.  

The Board notes that the VA examiner who assessed the veteran 
did not conclude that the veteran's chronic headaches are 
related to service.  The veteran was afforded a VA 
examination in December 2005, where he complained of severe, 
throbbing, pounding headaches three to four times a month.  
While the examiner recognized the existence of the veteran's 
headaches, he concluded that he can not resolve the issue of 
whether the veteran's current headaches can be attributed to 
active service without resorting to mere speculation.  
Notably, however, while the examiner could not positively 
link the veteran's disability to service, the examiner was 
also unable to conclude that the veteran's chronic headaches 
are unrelated to service.  

In situations where there is an approximate balance of 
positive and negative evidence, the Board provides the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
Here, chronic headaches clearly exist, as does an in-service 
injury.  The record reflects that the veteran complained of 
headaches within two years of discharge from service, and 
that other complaints of headaches were made in years 
following.  In addition, the VA examiner was unable to rule 
out the veteran's service as the cause of his chronic 
headaches.  As a result, the Board must resolve the benefit 
of the doubt in the veteran's favor and find that service 
connection is in order.  38 U.S.C.A. §§ 1110, 1154, 5107.  

B.	Low Back Disability 

In order to establish entitlement to direct service 
connection, the veteran must provide medical evidence of a 
current disability, an in-service incurrence of an injury or 
disease, and a nexus between the disability and in-service 
incurrence.  In this case, the veteran was afforded a VA 
examination in December 2005.  The examiner diagnosed the 
veteran with degenerative disc disease of the lumbosacral 
spine with disc space narrowing at L5-S1.  Based on this, the 
Board finds a current low back disability has been clinically 
demonstrated.  In addition, as previously established, it is 
conceded that the veteran was injured while engaging in 
combat activity in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1154(b).  Thus, the first and second requirements for 
service connection have been met.  

The last element of service connection, a nexus between a 
current back disability and an in-service trauma, is also 
necessary to warrant service connection.  As previously 
noted, it is conceded that the veteran engaged in combat 
activity with the enemy.  38 U.S.C.A. § 1154(b).  However, 
the fact that the veteran engaged in combat does not, by 
itself, establish a basis for a grant of service connection 
for a low back disability.  Section 1154(b) does not 
establish service connection for a combat veteran; rather it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).    In this 
case, the veteran service medical records are negative for 
any complaints of or treatment for a back injury.  At a 
February 1969 examination, the veteran's spine was evaluated 
as normal by the examiner.  In addition, a November 1968 
examination report notes that the veteran sustained injuries 
in Vietnam, including a concussion, harm to his hearing, and 
minor wounds to the right lateral abdominal area.  However, 
the summary fails to note any complaints related to the 
veteran's back.   See November 1968 Clinical Records.  
Furthermore, following service the claims file shows no 
documented complaints or treatment for a back disability 
until 1990, when private medical records note that the 
veteran suffered from an "acute lumbosacral strain" and 
"bilateral paralumbar spasms." The veteran was also 
afforded a VA examination in December 2005, wherein the 
veteran was diagnosed with degenerative disc disease of the 
lumbosacral spine with disc space narrowing at L5-S1.  
However, the examiner concluded that he could not resolve the 
issue of whether the veteran's current disability could be 
attributed to active service without resorting to mere 
speculation.  

In making its decision, the Board also notes that the lapse 
of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
this case, there are roughly 20 years between service 
discharge and findings of a low back disability.  There also 
exists no competent clinical opinion relating the veteran's 
current low back disability to service.  The only evidence 
supporting such a claim is the veteran's own contentions.  
While the veteran contends his low back disability is service 
related, he is a lay person with no medical training, and as 
such is not competent to express a medical opinion as to 
causation.  Only medical professionals are competent to 
express opinions as to medical causation, and thus the 
veteran's opinion lacks probative value.  Espiritu, 2 Vet. 
App. at 494.  The Board recognizes that the VA examiner could 
not come to a conclusion without resorting to speculation.  
However, leaving open the possibility that the veteran's 
disability could be related to service does not constitute a 
competent medical opinion of causation. It is, as the 
examiner stated, simply speculation.  There is no competent 
evidence of record finding that the veteran's low back 
disability is causally related to his service and, thus, the 
third requirement of service connection is unmet.  Therefore, 
the Board finds that service connection for a low back 
disability is not warranted. 


ORDER

Entitlement to service connection for chronic headaches is 
granted. 

Entitlement to service connection for a low back disability 
is denied. 


REMAND

The Board notes that a September 2005 rating decision denied 
the veteran's claim for a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  Thereafter, the veteran submitted a VA Form 9, 
dated in February 2006, and indicated that he wanted to 
appeal the September 2005 rating decision.  This writing may 
be reasonably construed as a notice of disagreement with the 
September 2005 rating decision which denied the veteran's 
claim for TDIU.  A statement of the case has not been issued 
with regard to such issue.  Where a statement of the case has 
not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his 
representative with a statement of the 
case as to the issue of entitlement to a 
total disability rating based on 
individual unemployability (TDIU) due to 
service-connected disabilities.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


